Name: Commission Regulation (EEC) No 3165/87 of 22 October 1987 repealing Regulation (EEC) No 3041/87 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10. 87 Official Journal of the European Communities No L 301 / 17 COMMISSION REGULATION (EEC) No 3165/87 of 22 October 1987 repealing Regulation (EEC) No 3041/87 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 3041 /87 (2) stopped fishing for horse mackerel in ICES division. VIII, excluding VIII c, by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal as from 11 October 1987 ; Whereas Spain has made a transfer to France of horse mackerel in ICES division VIII, excluding VIII c ; whereas fishing for horse mackerel in ICES division VIII, excluding VIII c, by vessels flying the flag of France should therefore be permitted ; whereas, consequently it is necessary to repeal Commission Regulation (EEC) No 3041 /87 ; Whereas fishing for this stock remains prohibited for vessels flying the flag of France or registered in France between the date of publication of Commission Regula ­ tion (EEC) No 3041 /87 and the date of publication of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Catches of horse mackerel in the waters of ICES division VIII, excluding VIII c, by vessels flying the flag of a Member State apart from Spain, Portugal and France or registered in a Member State apart from Spain, Portugal and France are deemed to have exhausted the quota allocated to the Community apart from Spain, Portugal and France for 1987. Fishing for horse mackerel in the waters of ICES division VIII, excluding VIII c, by vessels flying the flag of a Member State apart from Spain, Portugal and France or registered in a Member State ^apart from Spain, Portugal and France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 Regulation (EEC) No 3041 /87 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall not have retroactive effect. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p . 1 . (2) OJ No L 288 , 10 . 10 . 1987, p . 26.